Citation Nr: 0840022	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability  from October 1, 2003 to September 
4, 2007, and in excess of 20 percent since September 5, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979, and from October 1981 to September 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection and award 10 
percent disability ratings each for low back and left knee 
disabilities.  During the pendency of the appeal, the veteran 
was assigned a temporary total disability rating based upon 
convalescence following left knee surgery, effective from 
November 4, 2003, to December 31, 2003, and from June 17, 
2004, to July 31, 2004.

In February 2005, the veteran and his spouse testified before 
the Board at a Central Office hearing.  In July 2005, these 
claims were remanded by the Board for further development.

By correspondence dated in April 2008, the veteran was 
informed that the Veterans Law Judge who presided at the 
February 2005 hearing is no longer associated with the Board 
and that he had the right to have another hearing.  In May 
2008, he indicated in writing that he did not wish to 
exercise this right and requested that his claims be 
considered based upon the evidence of record.  38 U.S.C.A. 
§§ 7102, 7107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704, 20.707 (2007).

A January 2008 rating decision increased the rating for the 
veteran's low back disability to 20 percent effective 
September 5, 2007.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  That rating decision also granted service 
connection and awarded a 10 percent disability rating for a 
left knee scar, effective October 1, 2003.


FINDINGS OF FACT

1.  For the period of October 1, 2003 to September 4, 2007, 
the veteran's low back disability has been manifested by 
forward flexion to 85 degrees.  It was not productive of any 
incapacitating episodes within the past 12 months.  Ankylosis 
and neurological manifestations associated with the service-
connected low back disability have not been shown.

2.  Since September 5, 2007, the veteran's low back 
disability has been manifested by extension to 20 degrees and 
forward flexion to 45 degrees.  It has not been productive of 
any incapacitating episodes within the past 12 months.  
Ankylosis and neurological manifestations associated with the 
service-connected low back disability have not been shown.

3.  The veteran's left knee disability is manifested by 
subjective complaints of pain, popping, clicking, and giving 
way; objective findings of extension limited to no more than 
5 degrees, flexion limited to no more than 80 degrees, and x-
ray evidence of arthritis.  With repetitive motion, there was 
a decreased range of motion.  While there is clinical 
evidence of effusion and instability, there is no clinical 
evidence of subluxation or locking.


CONCLUSIONS OF LAW

1.  For the period of October 1, 2003 to September 4, 2007, 
the criteria for an initial rating higher than 10 percent for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2008).

2.  Since September 5, 2007, the criteria for an initial 
rating higher than 20 percent for a low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5242, 5243 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5003, 5260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in March 2006.  Therefore, the veteran had 
actual knowledge of the rating element of his increased 
rating claims.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were obtained in July 2003, August 2004, and September 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The Board is also satisfied that there was substantial 
compliance with its July 2005 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Increased Evaluation Claims 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2008).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The criteria for rating 
traumatic arthritis in DC 5010 direct that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Low Back Disability

The Board has evaluated the veteran's low back disability 
under multiple Diagnostic Codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for a 30 
percent rating do not pertain to the thoracolumbar spine.  A 
40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).  The Incapacitating Episode Formula 
provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Incapacitating 
episodes are defined as episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in this case.

The veteran's lumbar spine disability has been rated under DC 
5242, which contemplates degenerative arthritis of the 
lumbosacral spine, as 10 percent disabling, from October 1, 
2003, to September 4, 2007, and as 20 percent disabling since 
September 5, 2007.
The Board now turns to the various stages for consideration.

1.  From October 1, 2003 to September 4, 2007

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against an initial rating in excess 
of 10 percent for the veteran's low back disability, from 
October 1, 2003 to September 4, 2007.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 20 percent is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The veteran was afforded a VA general medical examination in 
July 2003 at which time he complained of low back pain.  A CT 
scan in April 2003 revealed slight degenerative disk disease 
with a bulge at L4-L5.  There was no encroachment upon the 
neural foramina or the spinal canal.  Epidural blocks did not 
improve his condition.  He complained of flares of disabling 
low back pain that confined him to a bed.  These incidents 
occurred several times a year.  On examination of the 
lumbosacral spine, there was muscle spasm and tinnitus of the 
lumbosacral muscles with a normal range of motion.  He was 
diagnosed with muscle strain lumbosacral spine with mild 
degenerative disk disease, L4-L5 with no radiculopathy.

Private treatment records dated in December 2003 reflect the 
veteran's complaints of low back pain with thoracic spasms.  
In February 2004, he underwent a discography at L1-2, L2-3, 
and L3-4 which showed significant degeneration at L1-2, a 
normal appearing disc at L2-3, and similar mild degeneration 
at L3-4.

The veteran was afforded a VA joints examination in August 
2004.  It was noted that an MRI in March 2003 showed mild 
disk bulges at L1-2 and a CT scan in April 2003 showed a mild 
bulge at L4-5.  However, there was no evidence of nerve root 
compression or spinal stenosis.  He had some symptoms 
suggestive of a left leg radiculopathy which  was difficult 
to assess.  Epidural blocks for low back pain had provided 
minimal, if any, relief.  On examination of the lumbosacral 
spine, forward flexion was to 85 degrees with marked muscle 
tenderness and spasm of the lumbosacral muscles.  The 
neurological examination was intact.  The veteran was in 
considerable pain following repetitive use of the lumbar 
spine and was diagnosed with degenerative disk disease.  
There was a mild to moderate loss of function due to pain and 
decreased range of motion.  An x-ray examination of the 
lumbosacral spine revealed small osteophytes involving the 
lumbar vertebrae.  Intervertebral disc spaces were preserved 
while mild facet arthropathy was seen.  Vertebral body 
heights and pedicles were intact.

In February 2005, the veteran and his spouse testified 
concerning the severity of his back pain and spasms.

The Board finds that the veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
20 percent rating when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In July 2003, examination of 
the lumbosacral spine revealed muscle spasm.  In August 2004, 
forward flexion of the lumbar spine was to 85 degrees with 
marked muscle tenderness and spasm of the lumbosacral 
muscles.  While there are objective findings of muscle spasm, 
the competent medical evidence does not show that muscle 
spasms were severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In addition, there were no objective 
findings of guarding and forward flexion of the lumbar was 
greater than 60 degrees.  Accordingly, the competent medical 
evidence does not support a finding that the veteran is 
entitled to an initial rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The Board also finds that the veteran is not entitled to a 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  During the July 2003 VA 
examination, the veteran complained of flare-ups of low back 
pain which confined him to a bed.  However, the August 2004 
VA examination report does not reflect similar complaints.  
Here, the competent medical evidence does not demonstrate 
that the veteran was prescribed bed rest by a physician in 
the year prior to July 2003 or August 2004, or at any time 
from October 1, 2003 to September 4, 2007.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, examination 
of the lumbosacral spine in July 2003 indicated muscle spasm 
and tinnitus of the lumbosacral muscles with a normal range 
of motion.  In August 2004, forward flexion of the lumbar 
spine was to 85 degrees with marked muscle tenderness and 
spasm of the lumbosacral muscles.  Therefore the Board finds 
that the requirements for a higher rating under the General 
Rating Formula, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, are not shown.  38 C.F.R. § 4.71a, DC 5237 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records in July 2003 reflect muscle spasms in the 
veteran's lumbosacral spine.  On VA examination in August 
2004, he had some symptoms suggestive of a radiculopathy in 
the left leg, but it was difficult to assess.  While there 
was marked tenderness and spasm of the lumbosacral muscles, 
the neurological examination was intact.  The veteran is thus 
not entitled to an increased rating for his low back 
disability based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In 
July 2003, the veteran complained of flare-ups of low back 
pain.  In August 2004, he experienced pain following 
repetitive use of the lumbar spine, but experienced only a 
mild to moderate loss of function due to pain and a decreased 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, while the 
veteran has complained of neurological manifestations, no 
objective neurological manifestations have been demonstrated.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial rating 
higher than 10 percent for his low back disability for the 
period of October 1, 2003, to September 4, 2007, is denied.

2.  Since September 5, 2007

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against a rating in excess of 20 
percent for the veteran's low back disability, since 
September 5, 2007.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 40 
percent rating is warranted when or forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.

Pursuant to the Board's July 2005 remand, the veteran was 
afforded a VA examination in September 2007.  He presented 
with continued complaints of low back pain and flare-ups.  He 
had a combination of back pain and muscle spasms that lasted 
one or two days, but improved with epidural blocks and 
medication.  An MRI scan indicated minimal discogenic 
degenerative changes in the lumbar spine, but failed to 
reveal obvious sources of pain.  A neurosurgeon was unable to 
locate his source of back pain and there were no signs of 
radiating pain.  The veteran was employed as a contractor for 
the government as a logistician; a position that was 
sedentary in nature.  He was unable to sit for more than 45 
minutes, but did not have any recent periods of 
incapacitation or hospitalizations.  On range of motion 
testing of the low back, extension was to 20 degrees with 45 
degrees of flexion, lateral bending to 20 degrees, and 
rotation to 20 degrees.  He could heel and toe walk well, 
with no straight leg raising pain or sciatic tension signs.  
Reflexes were 1+ and symmetric in both the knee and ankle.  
Motor and sensory function was within normal limits.  There 
was some suggestion of mild muscle spasm in the paravertebral 
muscles at the lumbar level.  There was no additional 
limitation due to fatigue, weakness, or incoordination 
following repetitive motion.  An x-ray of the lumbar spine 
indicated that vertebral body heights and disc spaces were 
well preserved.  There were tiny anterior osteophytes at L1-2 
and L2-3.  Sacroiliac joints were within normal limits.  The 
impression was minimal degenerative change.

The Board finds that the veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
40 percent rating when forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  In September 
2007, extension of the lumbar spine was to 20 degrees with 45 
degrees of flexion.  The competent medical evidence does not 
show that forward flexion of the spine is limited to 30 
degrees or less, or support a finding that the veteran is 
entitled to a rating in excess of 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The Board also finds that the veteran is not entitled to a 
rating in excess of 20 percent for based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome.  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  During the September 2007 VA examination, the 
veteran did not report any recent periods of incapacitation 
or hospitalization.  In addition, the competent medical 
evidence does not demonstrate that he was prescribed bed rest 
by a physician in the year prior to September 2007 or at any 
time since September 5, 2007.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in September 2007, range of motion of the lumbar 
spine revealed extension to 20 degrees with 45 degrees of 
flexion, and lateral bending and rotation to 20 degrees.  
There were no findings of ankylosis of the thoracolumbar 
spine.  Therefore, the Board finds that the requirements for 
a higher rating under the General Rating Formula, forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, are not shown.  38 C.F.R. 
§ 4.71a, DC 5237 (2008).

As discussed above, in rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2008).  Disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a (2008).

On VA examination in September 2007, the veteran could heel 
and toe walk well, with no straight leg raising pain or signs 
of sciatic tension.  Reflexes were 1+ and symmetric in both 
knee and ankle.  While there was some suggestion of mild 
muscle spasm in the paravertebral muscles at the lumbar 
level, motor and sensory function was within normal limits.

In this case, findings in the medical records do not support 
a conclusion that the veteran has radiculopathy, or that he 
has any other objective neurological symptoms related to his 
low back disability.  Physical examination has consistently 
demonstrated a lack of neurological impairment or sensory 
deficits.  The veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed 
by the treating and examining physicians.
The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  On 
examination of the lumbar spine in September 2007, there was 
no additional limitation due to fatigue, weakness, or 
incoordination following repetitive motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
his neurological manifestations.  As discussed above, 
however, while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) from October 1, 2003 to September 4, 2007, and 
since September 5, 2007.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, the regular schedular standards are not 
inadequate.  There is no evidence that he has been 
hospitalized for treatment of his low back disability at any 
time during the course of this appeal.  Neither does the 
record reflect marked interference with his employment.  In 
August 2004, the veteran indicated that he was in vocational 
rehabilitation and in September 2007, he was employed as a 
logistician.  While he indicated that he has difficulty with 
prolonged sitting, he has not claimed that his low back 
disability has caused a marked interference with his 
employment nor has he submitted any objective evidence of the 
same.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the contentions of the veteran and his 
spouse as to the severity of his low back disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
they are not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the assertions of the veteran and his spouse do not 
constitute competent medical evidence in support of an 
initial rating in excess of 10 percent from October 1, 2003 
to September 4, 2007; or a rating in excess of 20 percent 
since September 5, 2007.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating from 
October 1, 2003 to September 4, 2007, or more than 20 percent 
since September 5, 2007.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability at any time during the pendency of this appeal, as 
there is no objective evidence of any independently ratable 
neurological manifestations that would warrant a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee

The veteran's left knee disability has been rated as 10 
percent disabling under DCs 5003-5260, from October 1, 2003 
to November 3, 2003, January 1, 2004 to June 16, 2004, and 
since August 1, 2004.  During the pendency of the appeal, the 
veteran was granted a temporary total rating for 
convalescence from November 4, 2003 to December 31, 2003, and 
from June 17, 2004, to September 30, 2004, based on based on 
arthroscopic knee surgery.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 5260 
pertains to limitation of flexion of the leg while Diagnostic 
Code 5003 pertains to degenerative arthritis.  38 C.F.R. 
§ 4.17a (2008).  For the purpose of rating disability from 
arthritis, a knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2008).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher rating for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Other potentially applicable diagnostic codes include DCs 
5257 (other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg).

Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
competent medical evidence does not show that the veteran has 
any of those conditions.  Specifically, on each VA 
examination, there was no objective evidence of ankylosis, 
subluxation, or impairment of the tibia and fibula.  Further, 
while the veteran has undergone several left knee operations, 
DC 5259 (removal of semilunar cartilage) cannot serve as a 
basis for an increased rating because the veteran is already 
in receipt of a 10 percent disability rating under DCs 5003-
5260.
Accordingly, those diagnostic codes cannot serve as a basis 
for an increased rating in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Based on a thorough review of the record, with the exception 
of periods of convalescence during which the left knee was 
assigned a temporary total disability rating, the Board finds 
the weight of the evidence is against a disability rating in 
excess of 10 percent for the veteran's left knee disability 
at any time during the pendency of this appeal.

Private medical records dated in March 2003 indicate that the 
veteran may have had some type of articular cartilage 
chondroplasty to his left patella. He then complained of left 
knee pain and described difficulty with ascending and 
descending stairs and pain with prolonged sitting.  On 
examination, there was left knee medial and lateral patellar 
facet pain without effusion.  Range of motion was normal.  
The knee was stable to varus and valgus stress testing, and 
anterior and posterior drawer testing.  Lachmann was negative 
with a negative pivot shift.  X-rays revealed a patella Alta 
with prior holes from screws, which appeared to be from a 
tibial tubercule osteotomy.  The impression was left anterior 
knee pain status post probably tibial tubercle osteotomy.  In 
April 2003, examination of the left knee revealed normal 
patella tracks.  There was a positive grind test and positive 
lateral facet tenderness.  There was no pain over the 
patellar tendon.  Range of motion was normal.  The left knee 
was stable to valgus and varus stress testing and stable to 
anterior and posterior drawer tests.  The impression was left 
knee chondromalacia of the patella.  In May 2003, the veteran 
underwent a left knee diagnostic arthroscopy, lateral 
release, and patella mosaicplasty.  On examination after the 
operation, range of motion was to 45 degrees without pain. In 
June 2003, range of motion was from 3 to 90 degrees with good 
patellar mobility.  In July 2003, range of motion was to 100 
degrees without difficulty.  Patellar mobility was good and 
there was no evidence of varus, valgus, anterior, or 
posterior instability.  There was some tenderness to 
palpation along the medial epicondyle and medial joint line.

The veteran underwent a VA examination of the left knee in 
July 2003.  It was noted that he had surgery in May 2003 and 
that his left knee was very painful and swollen.  He was 
unable to walk on the left leg.  On examination of the left 
knee, there was marked tenderness, swelling and increased 
temperature.  He was diagnosed with degenerative joint 
disease, chondromalacia of the left patella, with a marked 
loss of function.

Private medical records include a September 2003 evaluation 
of the left knee four months status post mosaic plasty.  Upon 
examination, there was tenderness to the medial parapatellar 
incision.  Range of motion was from zero to 90 degrees.  The 
incisions were well-healed and small effusion was present.  

In October 2003, examination of the left knee revealed a 
well-healed surgical incision.  It was noted that the veteran 
had undergone four previous left knee surgeries including a 
tibial tubercle transfer followed by a hardware removal.  He 
then underwent patellar mosaic plasty and irrigation and 
debridement of the wound.  On examination, there was evidence 
of left knee subcutaneous edema, but no joint effusion.  
Range of motion was from zero to 105 degrees of flexion.  
After receiving injections to the left knee, he reported a 50 
percent decrease of pain.  The impression was left knee 
neuroma status post patellar mosaic plasty.  In November 
2003, he underwent a left patellar mosaicplasty after which 
he was diagnosed with a left knee neuroma.  After the 
operation, he wore an immobilizer and reported diminished 
left knee pain.  On examination, there was mild effusion of 
the left knee.  The medial side of the incision was well-
healed without tenderness of the Tinel's over the incisions.  
Range of motion was from zero to 95 degrees of flexion.  The 
impression was status post left knee neuroma excision.  

In December 2003, there was continued pain along the medial 
aspect of the knee.  Since the operation, the veteran 
complained of a fair amount of pain along the medial aspect 
of his knee.  On examination, range of motion of the left 
knee was from 5 degrees to 105 degrees of flexion.  There was 
tenderness to palpation over the healing scar along the 
medial aspect of the left knee and there was also tenderness 
along the medial portal site, which radiated across the 
anterior aspect of the left knee.  There was moderate 
tenderness to palpation along the medial patellar facet and 
medial femoral condyle with medial joint line tenderness.  
The impression was left knee pain status post mosaicplasty.

In January 2004, the veteran had continued complaints of left 
knee pain, but did not have any swelling, catching, or 
locking.  He reported multiple painful giving way episodes 
and denied improvement in his left knee disability with 
physical therapy and corticosteroid injections.  On 
examination, there was a moderate amount of atrophy on the 
left compared to the right without effusion, erythema, or 
warmth.  Range of motion was from zero to 115 degrees of 
flexion with moderate tenderness to palpation over the medial 
aspect of the medial scar.  There was also tenderness over 
the medial patellar facet and over the pes anserinus 
insertion.  In February 2004, he had continued left knee pain 
both anterior medially, as well as deep inside the knee.  He 
complained of pain that radiated across his knee from the 
medial side toward the inferior lateral side.  On 
examination, there was no effusion and range of motion was 
from zero to 130 degrees.  There was a positive Tinel's sign 
over the medial para patellar incision which radiated 
particularly at the inferior portion of the incision.  There 
was also some irritability under the medial facet of the 
patella, but no evidence of instability.  The impression was 
persistent neuroma of the left knee with left knee pain 
treated with an injection.  

In April 2004, range of motion of the left knee was from zero 
to 125 degrees of flexion with good side-to-side patellar 
mobility.  However, the left knee was exquisitely tender to 
palpation at or just below the joint line, approximately two 
centimeters medial to the main incision over the medial 
portal which was tender to palpation with a positive Tinel's 
sign.  

In May 2004, inspection of the knee revealed healed medial 
and lateral incisions.  While there was a small effusion, 
patellar mobility was good, there was no pain with 
compression of the kneecap.  There was a positive Tinel's 
sign at the inferior aspect of the medial incision and along 
the medial portal which was tender to palpation with diffuse 
decreased sensation over the lateral knee.  Range of motion 
was from zero to 130 degrees with good patellar tracking.  
There was mild quad atrophy and a 2+ dorsalis pedis and 
posterior tibial pulse.  The impression was status post 
patellar mosaic plasty with neuroma and painful scar over the 
medial aspect of the knee.

In June 2004, the veteran underwent left knee arthroscopy 
with patellar chondroplasty, lysis of adhesions, open 
neuroma, lateral meniscus tear.  After the operation, 
examination indicated some swelling with decreased pain on 
the skin in the area of the neuroma excision.  The veteran 
was able to weight bear with crutches and improved with 
physical therapy.  On examination, there was an obvious 
effusion and a well-healed surgical incision.  There was no 
erythema, purulence, or drainage.  There was some mild warmth 
in the anterior aspect of the knee and diffuse tenderness, 
without hypersensitivity of the medial skin.  The left knee 
was stable to varus and valgus stress with range of motion 
from zero to 80 degrees.  

In August 2004, left knee surgical incisions were well-healed 
and benign in appearance.  There was a 1+/4 effusion with 
range of motion from full extension to 135 degrees of 
flexion.  There was mild tenderness near the site of his 
neuroma, but no specific medial or lateral joint line 
tenderness.  The knee was stable to stresses.  

In December 2004, the veteran indicated that his overall pain 
was intermittent and seemed to be worse on certain days with 
heavy activity.  Range of motion was from an approximate 
contracture of 2 to 135 degrees.  There was no effusion and 
his incisions were well-healed, but there was an area of 
significant tenderness along the medial aspect of his medial 
incision proximally at the joint line with a positive Tinel's 
sign.  There was no significant lateral joint line 
tenderness, tenderness of the lateral patellar facet, or 
effusion.  He had no anterior or posterior varus or valgus 
laxity, but there was some mild varus alignment overall.  The 
impression was multiple recurrent neuroma type like pain 
along the medial aspect of the left knee, with some mild 
patellofemoral type symptoms.

The veteran was afforded a VA joints examination in August 
2004.  The examiner noted that the veteran had undergone a 
total of six procedures most of which were to repair and 
smooth the patellofemoral articulation.  There was additional 
limitation of motion during flare-ups without any evidence of 
joint problems or ligament or cartilage tears.  On 
examination, the veteran walked very cautiously with the aid 
of a cane and limped from his left knee.  There was mild 
quadriceps atrophy on the left.  Range of motion was from 
zero to 85 degrees with a tender joint, but no apparent 
fluid.  The patella grind sign was positive, while the 
McMurray and drawer signs were negative.  He was diagnosed 
with severe degenerative joint disease of the left knee and a 
moderate to severe loss of function due to pain and decreased 
range of motion.  His left knee joint was stable, but he was 
in considerable pain following repetitive use.  An x-ray 
examination of the left knee indicated a functional loss due 
to pain.  The findings were degenerative changes of the left 
knee and patellofemoral joints.  There was mild narrowing of 
the lateral femoral tibial articulation.  No soft tissue 
swelling was identified.  There was no acute fracture or 
subluxation.

In a July 2005 hearing before the Board, the veteran 
testified that he ambulated with the assistance of a cane due 
to his left knee disability.  He complained of giving way, 
cracking, swelling, and popping.  He testified that he had 
difficulty with prolonged sitting, ambulating and descending 
stairs, and took pain medication and a muscle relaxer.

Pursuant to the Board's July 2005 remand, the veteran 
underwent a VA examination in September 2007.  It was noted 
that he wore a supportive neoprene sleeve on his left knee, 
but did not require any other type of assistive device.  He 
complained of frequent episodes of left knee pain with sudden 
giving way.  In 1998, he underwent his first surgical 
procedure, which was an upper tibial osteotomy.  The 
osteotomy healed, but he had persistent pain and between that 
time and 2003, he had multiple surgical procedures, including 
a patella realignment procedure.  He had diagnostic 
arthroscopy procedures and in 2003, he had a mosaicplasty.  
He had continued left knee pain thereafter and had some 
limitation of motion of the knee.  He did not have a flare-up 
type problem.  His terminal 10 to 15 degrees was painful and 
there was a loss of motion in his terminal extension.  He was 
not able to ambulate more than a fourth of a mile due to left 
knee pain and recurrent effusions which affected his 
employment and activities of daily living.  On examination, 
he was able to get in and out of a chair with minimal 
difficulty and walked with a mildly antalgic gait.  There was 
a 12 centimeter medial peripatellar surgical scar on the left 
knee which was tender in the area of the infrapatellar branch 
of the saphenous nerve, and it was hypesthetic lateral to 
this area in an area approximately 10 x 12 centimeters.  On 
range of motion testing, he was 5 degrees short of full 
extension with 100 degrees of flexion.  Ligaments were stable 
and intact.  There was no effusion or positive McMurray's 
sign.  There was a short surgical scar of the lateral aspect 
of the upper leg just lateral to the tibial ridge.  There was 
no additional limitation of motion due to fatigue, weakness, 
or incoordination following repetitive motion on this exam.  
He was diagnosed with degenerative joint disease of the left 
knee with lateral instability left patella and multiple 
procedures.  An x-ray showed mild degenerative changes with 
mild narrowing at the lateral joint space.  Mild degenerative 
changes were seen at the patellofemoral joint space.  No 
acute fracture was identified.  Compared to the August 2004 
study there was no significant change.  In a January 2008 
addendum, the examiner indicated that the left knee ligaments 
were intact and that while the patella would slide further 
laterally than usual, it was not necessarily pathologic or 
symptomatic.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  In March 2003, the knee was stable to varus and valgus 
testing.  In July 2003, he knee was stable to varus and 
valgus testing without any evidence of anterior or posterior 
instability.  On orthopedic examination in June 2004, the 
left knee was stable to varus and valgus stress.  In August 
2004, examination revealed that he has some mild varus 
alignment, but that there was no anterior or posterior varus 
or valgus laxity.  On VA examination in August 2004, there 
was no subluxation.  On VA examination in September 2007, 
while the ligaments were found to be stable and intact, the 
veteran was diagnosed with lateral instability of the left 
patella.  Therefore, based upon the clinical findings, the 
Board finds that the competent medical evidence does not 
demonstrate the presence of moderate recurrent lateral 
instability of the left knee.  In this case, the veteran is 
not entitled to a higher rating or any additional rating for 
the right knee based on instability pursuant to DC 5257.

The Board also concludes that the veteran is not entitled to 
a compensable rating under DCs 5260 or 5261.  On orthopedic 
examination in September 2003, range of motion was from zero 
to 90 degrees.  In March 2003, the left knee had a normal 
range of motion.  In June 2003, the left knee had 3 degrees 
of extension and 90 degrees of flexion.  In July 2003, 
flexion was to 100 degrees.  In October 2003, range of motion 
was from zero to 105 degrees of flexion.  In November 2003, 
range of motion was from zero to 95 degrees of flexion.  In 
December 2003, range of motion was from 5 degrees of flexion 
to 105 degrees.  In January 2004, range of motion was from 
zero to 115 degrees of flexion.  In February 2004, range of 
motion was from zero to 130 degrees.  In April 2004, it was 
from zero to 125 degrees.  In May 2004, range of motion was 
from zero to 130 degrees.  In June 2004, it was from zero to 
80 degrees.  In August 2004, it was from zero to 135 degrees.  
In December 2004, range of motion was from 2 degrees to 135 
degrees.  On VA examination in August 2004, range of motion 
was from zero to 85 degrees and the left knee joint was 
stable.  On VA examination in September 2007, left knee 
flexion was to 100 degrees.  Flexion ranging from 0 to 140 
degrees is considered normal for VA purposes.  38 C.F.R. 
§ 4.71a, Plate II.

While the veteran had a slight limitation of flexion, he is 
not entitled to a higher rating for limitation of motion 
under 5260 because flexion is not limited to 30 degrees or 
less.  Nor is he entitled to a higher rating under DC 5261, 
as extension is not limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5261.  An additional compensable rating based on 
limitation of extension of the knee is not warranted because 
extension is not shown to be limited to 15 degrees such that 
an increased rating would be warranted or to be limited to 5 
degrees such that any separate rating is warranted.

The Board now turns to the final applicable diagnostic code, 
DC 5258.  The competent medical evidence reflects the 
veteran's consistent complaints of left knee pain.  In 
November 2003, there was clinical evidence of mild effusion.  
In January 2004, there was no evidence of swelling, catching, 
effusion, or locking.  Records dated in May 2004 and August 
2004 reflect evidence of effusion.  While he complained of 
recurrent effusions on VA examination in September 2007, 
there was no clinical evidence of effusion.  Accordingly, the 
Board finds that the veteran is not entitled to an increased 
rating of 20 percent under this diagnostic code because there 
is no evidence of dislocation or effusion into the joint or 
objective findings of frequent episodes of locking.

The veteran is in receipt of a 10 percent rating under DC 
5003-5260.  Pursuant to General Counsel Precedent Opinion 
VAOPGCPREC 9-2004, the veteran is also entitled to a separate 
rating under DC 5261 if he meets the criteria for a 
compensable rating under that diagnostic code. VAOPGCPREC 9- 
2004 (September 17, 2004).  However, as has been determined, 
the veteran is not entitled to a compensable rating under DC 
5261.  Thus, General Counsel Precedent Opinion VAOPGCPREC 9- 
2004 is not applicable in this case.

VA medical records reflect the veteran's subjective 
complaints of right knee pain and during February 2005 
testimony he complained of left knee pain and weakness.  
During the August 2004 VA examination, the veteran was in 
considerable pain following repetitive use and there was 
moderate to severe loss of function due to pain and decreased 
range of motion.  However, on VA examination in September 
2007, there was no additional limitation of motion due to 
fatigue, weakness, or incoordination following repetitive 
motion.  Thus, even considering the effects of pain on use, 
the competent medical evidence fails to show any indication 
that the left knee is limited in motion to 15 degrees 
extension or 30 degrees flexion, and thus the requirements 
for an increased rating are not met.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion.

Finally, the Board notes that the veteran's left knee scar 
has been assigned a separate 10 percent disability rating 
under DC 7804 which contemplates a superficial scar that is 
painful on examination.  However, this diagnostic code cannot 
serve as a basis for an increased rating because the veteran 
is already in receipt of the maximum disability rating of 10 
percent.  38 C.F.R. § 4.118, DC 7804 (2008).

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the left knee.  In order to 
be eligible for a separate rating under Diagnostic Code 5003, 
the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Thus, as the veteran's left knee 
disability has been rated under DC 5003-5260 which 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted.  VAOPGCPREC 36-
97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). Rating the 
same disability under both DCs would constitute pyramiding, 
which is prohibited.  38 C.F.R. § 4.14.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the regular schedular standards are not 
inadequate.  The veteran was hospitalized to undergo several 
left knee operations during which time he was assigned a 
temporary total disability rating based upon convalescence.  
During those periods of convalescence, his physician provided 
him work restrictions from November 2003 to December 2003 and 
from June 2004 to July 2004.  However, the record reflects 
that he is currently employed as government contractor and 
while he is not able to sit for prolonged periods of time, 
the record does not reflect nor has the veteran provided 
objective evidence that shows that his left knee disability 
has caused marked interference with his employment, with the 
exception of his periods of convalescence.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board recognizes the contentions of the veteran and his 
spouse as to the severity of his left knee disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
they are not competent to provide opinions requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, their assertions are 
not competent medical evidence that provides a basis for the 
assignment of an increased rating for a left knee disability.

Consideration has been given to staged ratings, or different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, with the exception of periods of 
convalescence during which the veteran's left knee disability 
was assigned a temporary total disability rating, the Board 
finds his left knee disability has continuously warranted a 
rating of no more than 10 percent disabling since October 1, 
2003.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An initial rating in excess of 10 percent for a low back 
disability from October 1, 2003 to September 4, 2007, and in 
excess of 20 percent since September 5, 2007, is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.


____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


